NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Office Action is responsive to the amendment filed on 06 October 2021. As directed by the amendment: Claims 21-25, 28, and 30 have been amended, Claims 1-20 and 31-39 have been cancelled, and no claims have been added.  Thus, Claims 21-30 are presently pending in this application.
The amendments to the Specification have been accepted by the Examiner. 
Terminal Disclaimer
The terminal disclaimer filed on 14 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 8,244,359 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 21-30 are allowed. 
The following is an Examiner’s statement of reasons for allowance: 
The Terminal Disclaimer filed 14 October 2021 overcomes the previous Double Patenting Rejections as made in the Non-Final Rejection Office Action mailed 09 June 2021, therefore these rejections have been withdrawn. The Applicant’s amendments to Claims 21-25, 28, and 30 filed in the Response filed 06 October 2021 overcomes the previous 35 USC 112(b)/pre-AIA  second paragraph rejections as made in the Non-Final 
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./Examiner, Art Unit 3792

/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792